DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 and 14-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either single, or in combination, the claimed system for treating tissue, and its associated method of treating tissue.
The closest prior art is Woolford et al (U.S. Pub. 2013/0267779 A1, hereinafter “Woolford”) and Nabity et al (U.S. Pat. 5,125,801, hereinafter “Nabity”). However, these references do not disclose or render obvious the claimed invention.
Regarding independent claims 1 and 12, neither Woolford nor Nabity disclose that the initial backpressure table provides backpressure values measured while pumping fluid at different pump speeds while the pump is connected to the inflow line and the cannula and while the distal end of the cannula is in a first free space, the first free space comprising a first receptacle. This limitation is interpreted to mean that the backpressure values are measured during the calculation of the initial backpressure-adjusted pressure values (BAPV). 
 Examiner notes that the Nabity reference was previously applied for its teaching of a pumping system for moving fluid, the system having a look-up table used to determine the proper motor operation of the pump head based on various factors affecting outflow rate or pressure, such as head pressure, length and cross-sectional area of the tube through which the fluid flows are determined from a statistical base in a lookup table (see Nabity at col. 2, lines 33-35). In this way, the values provided by the lookup table are the result of real-world use of the pump instead of by predicted values from an algorithm or program (see Nabity at col. 2, lines 34-40 disclosing that the statistical base for the lookup table is determined over a number of runs of the pump motor itself). Thus, Nabity discloses that the backpressure values are measured while pumping fluid.
However, importantly, Nabity does not disclose the claimed limitation that the backpressure values are measured while pumping fluid at different pump speeds. This limitation is interpreted to mean that the pump is operated at multiple speeds during the step of calculating BAPV and, as per claim 12, before the step of controlling the pump speed of the pump to maintain the initial BAPV at a pressure set point.
Nabity appears only to disclose operating the pump over multiple “cycles” or “runs” (see Nabity at col. 2, lines 34-55), but Nabity does not disclose that the pump “cycles” or “runs” are at different speeds. Indeed, Nabity appears to imply that the pump’s multiple “cycles” or “runs” deliver the same amount of fluid into the sample collector—thus operating the pump at the same speed over multiple “cycles” or runs”—in order to determine how many cycles of the pump are required to meter approximately the right amount of liquid into the container (see Nabity at col. 2, lines 44-38). Thus, modifying the pump to pump fluid at different speeds during this step would appear to render Nabity inoperative for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/14/2022